DISMISS and Opinion Filed October 31, 2019




                                       S    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-18-01388-CV

  TIM SIEGEL AND JENNIFER SIEGEL AS NEXT FRIENDS OF LXXX SXXXXX, A
                         MINOR CHILD, Appellant
                                 V.
         GALG, LLC D/B/A GOODSON GOLF & UTILITY CARS, Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-17245

                           MEMORANDUM OPINION
                  Before Chief Justice Burns, Justice Molberg, and Reichek
                            Opinion by Chief Justice Burns, III
      Before the Court is the parties’ October 29, 2019 joint motion to dismiss, with prejudice.

We GRANT the motion and DISMISS the appeal. TEX. R. APP. P. 42.1(a)(1).




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE

181388F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TIM SIEGEL AND JENNIFER SIEGEL                    On Appeal from the 162nd Judicial District
 AS NEXT FRIENDS OF LXXX                           Court, Dallas County, Texas
 SXXXXX, A MINOR CHILD, Appellant                  Trial Court Cause No. DC-18-17245.
                                                   Opinion delivered by Chief Justice Burns.
 No. 05-18-01388-CV        V.                      Justices Molberg and Reichek participating.

 GALG, LLC D/B/A GOODSON GOLF &
 UTILITY CARS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 31st day of October 2019.




                                             –2–